Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application is a continuation in part.  It appears to have an effective filing date of 09/30/2020.  The lengthy specification has been checked to the extent possible for support as of the effective filing date for the current claims.  In the event Applicant should notice any discrepancies between the claim support and the provisional application of the effective filing date Examiner appreciates it being put on record.

Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 5 depends from claim 1 and recites the same limitations as claim 4 which also depends from claim 1.  See MPEP § 608.01(n).  Accordingly, the claim 5 has not been further treated on the merits.
Claim Interpretation
The term “directly” in amended claim 1 is not recited in reference to introducing the “vitrifiable feed material” into a glass melt contained within a submerged combustion melter within the specification.  Giving the claims the broadest reasonable interpretation in view of the specification Fig 1 is taken to show vitrifiable feed material (30) into the glass melt (22) for support.  There are no dimensions on what is considered “directly”
Applicant has made it clear on record from the drawing of Fig. 1 and Applicant’s remarks filed 07/15/2022 that “directly” indicates the vitrifiable feed material is not submitted to melting, or a temperature causing the feed material to become molten until it is onto

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau (US 9533905) and further in view of Ellison (US 2018/0290920).
Regarding claim 1, Charbonneau discloses a method of producing glass using submerged combustion melting (Fig 7) comprising;
Submerged combustion melter suitable for the method of Charbonneau are disclosed in Fig 1-8
Introducing vitrifiable feed material (via batch feeders 20 through inlet ports 18)  directly into a glass melt (14).  There is no required heating of the batch material and the only burners described are submerged within the melt, thus the vitrifiable materials, i.e. batch materials, are fed directly into the melt (14) in the melter (1).
The melter comprises one or more submerged combustion oxy/fuel burners (12) thus supplied with fuel and oxygen (Col 8; line 31).
The oxy/fuel submerged combustion burners (12) combust below the melt to produce a turbulent melt, thus  melting the vitrifiable material and agitating the melt (Col 8; lines 40-41). Submerged combustion burners (12) create combustion products. 
Charbonneau discloses initial raw materials for forming a final glass of Fe2O3 0-0.8% weight of a final product (Col 16; line 53) however Charbonneau fails to explicitly disclose the redox ratio as expressed as a ratio of Fe2+ to total iron as required by claim 1; line 6.
In an analogous art of forming glass mineral fibers via submerged combustion, Ellison discloses Fe2O3 0-0.13% and a redox ratio as expressed as a ratio of Fe2+ to total iron of 0.1% to 0.5% wherein advantageous of a low redox is to avoid the formation of cast iron in the melting tank [0015], thus Ellison is referring to the glass melt redox.
Therefore it would be obvious to one of ordinary skill in the art to modify the method of Charbonneau with the specific redox ratio of Ellison as motivated to avoid forming cast iron in the melter and shutdown.
The combined teachings of Charbonneau and Ellison do not disclose the three specific adjustments of the redox ratio in claim 1; (1), (2), and (3) respectively.
Charbonneau discloses in (Col 7; line 55-Col 8; line 18):

Certain SCMs and process embodiments of this disclosure may be controlled by one or more controllers. For example, burner combustion (flame) temperature may be controlled by monitoring one or more parameters selected from velocity of the fuel, velocity of the primary oxidant, mass and/or volume flow rate of the fuel, mass and/or volume flow rate of the primary oxidant, energy content of the fuel, temperature of the fuel as it enters the burner, temperature of the primary oxidant as it enters the burner, temperature of the effluent, pressure of the primary oxidant entering the burner, humidity of the oxidant, burner geometry, combustion ratio, and combinations thereof. Certain SCMs and processes of this disclosure may also measure and/or monitor feed rate of batch or other feed materials, such as glass batch, cullet, mat or wound roving and treatment compositions, mass of feed, and use these measurements for control purposes. 
 Exemplary systems and methods of the disclosure may comprise a combustion controller which receives one or more input parameters selected from velocity of the fuel, velocity of oxidant, mass and/or volume flow rate of the fuel, mass and/or volume flow rate of oxidant, energy content of the fuel, temperature of the fuel as it enters the burner, temperature of the oxidant as it enters the burner, pressure of the oxidant entering the burner, humidity of the oxidant, burner geometry, oxidation ratio, temperature of the burner combustion products, temperature of melt, composition of bubbles and/or foam, and combinations thereof, and may employ a control algorithm to control combustion temperature, treatment composition flow rate or composition, based on one or more of these input parameters.

Therefor Charbonneau discloses 
mass and/or volume flow rate of the fuel, mass and/or volume flow rate of oxidant to control the temperature, i.e. the claimed (1) oxygen-to-fuel ratio  
monitoring and controlling parameters based on gas flux, i.e. the claimed (3) a gas flux -combustion products discharged
Charbonneau discloses controlling the parameters above.  The adjustment of these parameters would necessarily result in adjusting the redox ratio.  Giving claim 1, its broadest reasonable interpretation the last paragraph in claim 1 of the instant application does not require parameters controlled to be based on a particular adjustment of redox ratio.
MPEP 2112 states court rulings:
Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); 

Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known

In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."

In the present instance, Charbonneau discloses adjusting the claimed adjustment steps (1) and (2) however fails to state it inherently adjusts the redox of the iron redox ratio, which would inherently occur due to the adjustments stated by Charbonneau…and desired as of the effective filing date as taught by Ellison.  A skilled artisan would recognize changing the amount of oxygen in the burner of Charbonneau changes the oxidation of the iron oxide as there is more or less Oxygen in the melt.  Similarly, A skilled artisan would recognize that additional or less combustion products result in a difference in temperature within the furnace, other components to oxidize instead of iron, such as carbon, hydrogen, sulfur thus inherently adjusting the redox ratio of iron in the glass melt.

Regarding claim 2, Charbonneau discloses controlling any two of the operating conditions (see claim 1).
Regarding claims 4-5, Charbonneau discloses adjusting the oxygen to fuel ratio to control the combustion temperature as discussed regarding claim 1 above.  This control, or adjustment, of the oxygen-fuel ratio alters the oxidation of the glass melt without modifying the vitrifiable materials. 
Regarding claims 6-7, Charbonneau discloses using the composition for producing glass fibers of “E glass” Col 16; line 52, and refers to other applications for additional compositions. Charbonneau fails to disclose composition similar to that claimed in present claim 6. 
Regarding claim 8, Charbonneau discloses methane (Col 5; line 38) and pure oxygen (Col 5; line 28-31).
Regarding claim 9, Charbonneau discloses fuel to oxygen ratio of 0.5 to about 2.5 (Col 14; line 61) or high momentum burner of 2.05:1 (Col 15; lines 1 to 10) a low momentum burner ratio (Col 15; line 20) and total quantities of the flow of stoichiometric fuel to oxidant from 0.9 to about 1.2 (Col 15; line 40)  thus overlapping the claimed ranges of claim 9 (1)
Regarding claims 21-25, Ellison discloses a glass composition being melted, the final glass having a redox ratio of 0.1 to 0.5 [0015] wherein the melted glass for fiberization has a “low redox is to avoid formation of cast iron in the melting tank” wherein Ellison states the redox ratio is defined by the weight percentage as required by claim 21.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the redox ratio in the glass melt, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the desirable redox ratio for the purpose of preventing cast iron in the glass melting tank, dangerous conditions and/or shutdown of production (Ellison).

Claim(s) 1 and 9 are alternatively rejected and claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau (US 9533905) and of Ellison (US 2018/0290920) as applied above and further in view of Solvang (US 2015/0232363).
Regarding claim 1, The combined teachings of Charbonneau and Ellison Charbonneau and Ellison are concerned with the redox ratio of submerged combustion of glass however fail to explicitly disclose adjusting the operating condition of residence time.
Solvang discloses, a method of producing glass using submerged combustion melting [0001], the method comprising:
Solvang discloses the redox ratio of the glass melt may be altered by controlling (2) the residence time [0081], [0088].  Therefore it would be obvious to one of ordinary skill in the art to control the residence time as motivated to achieve the desired redox ratio.
Regarding claim 3, Charbonneau, Ellison and Solvang suggest controlling all variables as stated above to control the ratio of Fe2+ to total iron in the glass melt, giving claim 3 the broadest reasonable interpretation it does not require all three of the operating conditions of the melter to be adjusted at the same point in time.
Regarding claim 9, Solvang discloses controlling the ratio of fuel and oxygen [0061], [0057] as discussed above as well as residence time, which is at least 10 min (claim 5) and the flow rate of the gas to ensure the desired residence time, iron ratio and agitation [0063]-[0066]. Therefore it would be obvious to one of ordinary skill in the art to optimize these factors in the invention of Charbonneau and Ellison as motivated to achieve an efficient residence time and manufacturing a durable product. 
MPEP 2144 states:
In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves



Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau (US 9533905) and of Ellison (US 2018/0290920) as applied to above, and further in view of Coster (US 20050164863 A1) .
	Regarding claims 6-7, Charbonneau and Ellison disclose methods of manufacturing silicate glass fibers but not a composition of final glass as required by claim 6.
In analogous art of controlling Fe2+/total iron ratio Coster discloses a clear or colored soda lime glass.  Coster discloses a soda-lime glass [0003] that overlaps in claim 6 of the present application.
 MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

	Therefore, It would be obvious to one skilled in the art would be inclined to adjust the Fe2+/total iron of the combined teachings of Charbonneau and Ellison as motivated by the desired color final glass.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Solvang is no longer relied on for the same teachings due to the present claim amendments.
It is further noted that
(1) a finding that the prior art contained a "base" device (SCM method of Charbonneau which teaches controlling parameters claimed in claim 1.  The adjustments do not rely on the redox which is a result of the claimed method steps) (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (glass manufacture of Ellison, and residence time of Solvang, both in SCMs, Composition of Coster and desirable color of final glass) (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (Ellison discloses composition known for making glass fibers of SCM and desire to control iron redox of melt) ; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741